Title: To James Madison from John Francis Mercer, 7 April 1805
From: Mercer, John Francis
To: Madison, James



Dear Sir
Annapolis April 7th. 1805.

Since the receipt of your favor inclosing a copy of the disclosures made to Congress relative to our foreign relations, I have seen the letter of M. Champagny to Mr. Armstrong of the 15t. Jany. subsequently transmitted & altho’ not altogether unprepard from the character of the Man, for such a mandate, yet its terms are more peremptory & decisive than coud have been expected even from such a mind, inebriated with success.  I consider it as ultimately decisive of the destiny of the United States.  A conflict with a Power & genius so gigantic menacing our existence as an independant nation, will produce the only crisis that coud induce me to offer my services again to the Public.  That I have not done the same when Britain was the contemplated foe arises from no foreign predilection, but because I considered Money as only risqued in a contest with her & not independence.  She might distress but coud not destroy us, & neither Rank nor emolument coud operate as a motive with me in a step like this.
I write you thus because you can distinguish between an offer of service at a period like this & a sollicitation for Office.  I feel the one a duty, but I shoud prefer to work on to the grave in indigence & obscurity, to the other, even if certain of Success.
In the Contemplated event I will depend on your friendship to make such use of the inclosd as you shall think best, conscious that whatever may be the result, I have dischargd what I consider as a Sacred duty, & beleive me when I assure you of the affectionate attachment with which I am Dear Sir Yr. Obedt. Svt.

John Fr: Mercer

